Citation Nr: 0922567	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral chronic 
uveitis, to include serpiginous chorioretinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Regional Office (RO) in 
Seattle, Washington rating decision, which denied the claim 
on appeal.

The Veteran had a local hearing before an RO hearing officer 
in January 2009.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of both proceedings has been associated with the claims 
folder.

The record reflects that during the April 2009 Board hearing, 
and after the final supplemental statement of the case 
(SSOC), the Veteran submitted additional relevant evidence to 
the Board.  No subsequent supplemental statement of the case 
(SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2008).

In a submitted statement dated in September 2005, the Veteran 
raised a claim for a total disability rating based on 
individual unemployability (TDIU).  This claim is not on 
appeal to the Board as it has never been considered by the 
RO.  Therefore, it is REFERRED to the RO for proper 
development and consideration. 


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has bilateral chronic uveitis, to include serpiginous 
chorioretinopathy, that is etiologically related to a 
disease, injury, or event in service.




CONCLUSION OF LAW

Bilateral chronic uveitis, to include serpiginous 
chorioretinopathy, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in August 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2005 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that during the April 2009 Board 
hearing, the Veteran referenced private treatment records 
from a Dr. McKnight and a Dr. Raemont, who provided initial 
treatment for the disability on appeal.  However, the Veteran 
noted he had sought these records and that they had proved 
unavailable.  In addition, the Board acknowledges one of the 
Veteran's other private doctors, Dr. Karen Schmitt, in a 
letter dated in October 2005 noted submission of only select 
treatment records, indicating the bulk of the records could 
not be provided without reimbursement.  She explained the 
Veteran had a lengthy history with her, resulting in a 3-inch 
thick file.  VA cannot pay for the copies and the Veteran did 
not attempt to retrieve them himself.  As long as the VA 
attempted to obtain them, ultimately the responsibility is in 
the hands of the Veteran to ensure all relevant documents are 
provided.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the VA's duty to assist does not negate a 
veteran's ultimate responsibility to assure that VA receives 
all the information and evidence needed to substantiate the 
claim).  The Board notes, moreover, that the Veteran concedes 
Dr. Schmitt never told him his eye condition was related to 
service.  Indeed, he testified that neither his VA nor 
private doctors can determine the etiology of his uveitis.  
Accordingly, although there may be additional private medical 
records not currently associated with the claims folder, 
based on the Veteran's testimony and evidence of record, it 
appears he is not prejudiced.  Whether the Veteran has a 
chronic eye disability is not in dispute.  What is of 
consequence is whether the chronic eye disability may be 
associated with his military service.  The Veteran concedes 
his private physician never indicated such a relationship 
and, therefore, further attempts to obtain these records 
would cause undue delay.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt was relevant to the 
claim, save those unavailable records previously noted.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in September 2008, at 
which he was diagnosed with chronic, poorly responsive 
posterior uveitis; however, the diagnosed eye disability was 
not linked to service.  As will be discussed in greater 
detail below, the September 2008 examiner based his opinion 
on the Veteran's reported history, including his allegations 
of in-service CS gas (tear gas) exposure, his current 
symptoms, review of the available private and VA treatment 
records, and a physical examination.  Based on the foregoing, 
the examiner rendered a diagnosis and included an opinion as 
to etiology, with a detailed rationale.  The Board, 
therefore, finds the resulting examination report and 
attached addendum to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claim for service connection.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Veteran contends that his current bilateral chronic 
uveitis, to include serpiginous chorioretinopathy, was 
incurred in active service.  Specifically, the Veteran 
alleges that his disability was triggered by exposure to CS 
(tear) gas during basic training in March or April 1980.  He 
claims he was thereafter misdiagnosed multiple times in 
service with conjunctivitis and vitreous floaters.  
Furthermore, during his January 2009 RO hearing he asserted 
continuity of symptomatology from service, but that the 
disability worsened to the point that he was forced to seek 
treatment in 1993.  

The Veteran's service treatment records reflect no eye 
complaints or conditions during his February 1980 enlistment 
examination, other than near and far vision measured as 20/30 
that was termed "defective vision."  As such, the Veteran 
will be presumed to have entered service in sound condition.  
38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2008).  Records 
reflect several complaints regarding the Veteran's eyes in 
1980.  In April 1980, the Veteran was diagnosed initially 
with conjunctivitis of the left eye and, one week later, 
bilateral conjunctivitis.  In November 1980, the Veteran 
complained of right eye pain and of seeing spots on the 
center of the eye.  On examination, the Veteran's right eye 
was red and slightly swollen and there was an assessment made 
of recurrent conjunctivitis.  Two days later, on follow-up, 
the Veteran complained of floating objects in his field of 
vision.  The examiner's assessment was vitreous floaters.  
There is no evidence in the record of further eye complaints 
during service.  The Veteran waived his physical examination 
at separation, but on review of his medical records the 
medical officer found no disqualifying conditions or disease.

After service, the first record of treatment for an eye 
condition in the claims file is from October 1996.  The Board 
notes, however, the "History" section of the record 
indicates the Veteran initially sought treatment for his eyes 
in approximately 1993, a full decade after service, and at 
that time was diagnosed with uveitis.  The Veteran also 
reported eye troubles beginning as a child in grade school, 
where he remembered having red, itchy eyes, that were 
sometimes painful.  He also remembered classmates frequently 
asking what was wrong with his eyes.  Significantly, although 
the Veteran's military service is noted in passing, the 
record does not reflect that the Veteran attributed onset of 
his eye problems to any incident of service, to include CS 
gas exposure.  Nor does the record report a continuity of 
symptomatology from service.  The Veteran related a 
progressive loss of vision since 1993, most notably in the 
left eye.  At the time of examination, the Veteran reported 
no change in eye symptoms in two (2) months since changing 
medication.  

The record reflects consistent, ongoing treatment thereafter.  
The Board notes visual acuity fluctuating between 20/30 and 
20/125 during treatment from July 2000 to August 2002.  These 
records do not attribute onset of eye problems to any 
incident of military service or report a continuity of 
symptomatology from service.

The record also contains a letter dated in April 2005, from 
the Veteran's treating VA ophthalmologist.  The letter 
detailed the Veteran's fluctuating condition over the 
previous month and the physician's treatment efforts.  The 
physician related that the Veteran had a serious flare up of 
uveitis.  The physician reported visual acuity decreasing 
from 20/30 to 20/200+1, which the physician stated was near 
legal blindness.  Contemporaneous records from one of the 
Veteran's other treating physicians, also dated in April 
2005, however, suggest the worsening condition was due to the 
Veteran's "noncompliance" in stopping one set of 
medication, but failing to start another prescribed set of 
medication.  These records do not note in-service CS gas 
exposure or any other incident of military service as a 
contributing factor in the Veteran's worsening condition.

The Veteran was afforded a VA examination in September 2008.  
The Veteran reported an existing diagnosis of chronic, poorly 
controlled posterior uveitis.  For the first time in the 
treatment documents of record, the Veteran attributed his eye 
problems to his 1980 exposure to CS gas during basic 
training.  After his CS gas exposure, the Veteran reported 
developing "long lasting conjunctivitis" that cleared, but 
over the next several years the Veteran claimed gradual onset 
and increase in inflammation inside the eye.  This 
inflammation was eventually diagnosed as posterior uveitis of 
unknown origin.  The examiner listed the Veteran's reported 
symptoms, including spots and floaters, right eye blurriness, 
and loss of vision in the left eye.  The Veteran claimed to 
take medication for chronic inflammation.  Examination 
revealed lowered visual levels and retinal pathology in both 
eyes with vitreous haze in the right eye.  The examiner 
diagnosed the Veteran with chronic, poorly responsive 
posterior uveitis with loss of almost all the vision in the 
left eye.  The examiner noted the Veteran's claimed onset of 
his eye problems as during training exercises in 1980.  The 
examiner, however, observed the absence of a known link 
between CS gas and the development of uveitis.  

In an attached addendum to the examination report, the 
examiner outlined the Veteran's medical history based on the 
records on file.  He discussed the Veteran's 1980 in-service 
treatment for eye complaints, noting the rapid and typical 
response to treatment for conjunctivitis.  The examiner could 
not opine as to the Veteran's claim that his current uveitis 
was caused by CS gas exposure, stating that because there was 
no evidence of CS gas exposure to comment would be merely 
speculative.  The physician also noted that CS gas is a 
corneo-toxic agent and that no data exists in the literature 
to show internal eye damage from this agent.  In summary, the 
examiner opined:

There is a substantial gap in the records from 
1981-1999.  The conjunctival inflammatory records 
from 1980 appear to be typical superficial 
infectious episodes, no doubt in response to close 
proximity exposure to fellow soldiers during the 
first year in uniform.  Response was rapid and 
appropriate.  No internal eye inflammation was 
described.  It is unlikely that these episodes were 
the cause of the uveitis and the actual time of 
onset is not documented in the records supplied to 
me with such a prolonged gap.

In support of his claim, the Veteran submitted an April 2009 
email from his treating VA ophthalmologist, which states, in 
relevant part:

I do not know what caused your uveitis, although 
based on what you have told me, it seems likely 
that it started during your active duty years.  
Uveitis is an autoimmune disease.  We do not know 
what causes it, but it is likely in most cases to 
be a combination of immunogenetic predisposition 
combined with a unique antigenic exposure that 
triggers the autoimmune activity.  We don't know 
what the triggering stimulus is in most cases.  I 
can certainly not say for sure that your CS gas 
exposure was causative; nor can I say it was not.

The Board notes the Veteran's symptoms have been 
alternatively diagnosed as serpiginous chorioretinopathy and 
uveitis.  In either case, the Board acknowledges the Veteran 
has a current diagnosis of a chronic eye disability.  




Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current bilateral chronic uveitis, to include 
serpiginous chorioretinopathy, was incurred in or aggravated 
by his military service.  The Board finds the VA examiner's 
September 2008 opinion to be credible and probative.  The 
report and addendum provided a basis and rationale for the 
opinion expressed.  The examiner reviewed and discussed the 
Veteran's in-service and post-service treatment records, 
specifically noting the gap between in-service and post-
service treatment.  He specifically considered the Veteran's 
contention that in-service CS gas exposure caused his current 
eye problems.  The examiner stated that there was no evidence 
of record that the Veteran had been exposed to CS gas and, 
even if he had, there was no known medical evidence linking 
CS gas exposure to the development of uveitis.  Based on the 
above evidence and physical examination of the Veteran, the 
examiner considered it unlikely that his in-service eye 
problems caused or aggravated his current uveitis.  The most 
probative medical evidence of record, therefore, rejects any 
link between the Veteran's current bilateral chronic uveitis, 
to include serpiginous chorioretinopathy, and his military 
service.

With respect to the April 2009 email from the Veteran's 
treating VA ophthalmologist, the Board notes that a possible 
connection is too tenuous a basis on which to grant service 
connection.  The reasonable doubt doctrine requires that 
there be a "substantial" doubt and "one within the range 
of probability as distinguished from pure speculation or 
remote possibility."  38 C.F.R. § 3.102; see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (holding that any medical link that is 
speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).  The April 2009 email suggests only a possible 
connection between the Veteran's current chronic eye 
disability and his military service.  Indeed, the treating 
physician could not definitively state that the Veteran's 
alleged CS gas exposure did cause or did not cause his 
current uveitis.  As such, the VA physician's April 2009 
email is accorded 



little weight and cannot serve as a basis to support the 
Veteran's claim for service connection.  

The Board has considered the Veteran's lay assertion that he 
developed chronic bilateral uveitis or serpiginous 
chorioretinopathy in service.  Certainly, he is competent to 
report sensory or observed symptoms such as lost or blurred 
vision, pain, redness, irritation, spots, and floaters, and 
his testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, even when a veteran is asserting continuity 
of symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this instance, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a link 
between his current diagnoses of bilateral chronic uveitis or 
serpiginous chorioretinopathy and any eye problems or 
symptoms in service.  Moreover, the Board notes the Veteran's 
October 1996 treatment record included reports of eye 
problems from childhood and vision difficulties beginning a 
decade after service in 1993, as well as no complaint of 
onset or aggravation of his eye problems in service from CS 
gas exposure.  These reports of onset directly conflict with 
the Veteran's current claim that his eye problems began in 
1980 after exposure to CS gas.  Given the Veteran's 
conflicting reports as to symptom onset and his lack of 
demonstrated medical expertise, his statements regarding any 
such link between in-service eye problems and a current 
disability are not competent.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  



As discussed above, no VA or private treating professional 
has affirmatively related the Veteran's current chronic eye 
disability to his military service.  As discussed above, the 
Veteran's VA treating physician, in an April 2009 email, 
could not state that the Veteran's uveitis was caused by or 
was not caused by CS gas exposure.  Indeed, the only 
definitive opinion of record is the August 2008 VA examiner's 
opinion that his current chronic eye disability and his 
military service are likely unrelated.  For the reasons 
discussed above, the Board finds this opinion to be the most 
probative evidence of record as to the etiology of his 
current disorder.

The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including documents on 
conjunctivitis from the American Academy of Family Physicians 
(AAFP) and uveitis from Wikipedia.  The Board notes that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, the evidence submitted is simply too 
general to make a causal link between the Veteran's current 
eye disability and any incident of military service more than 
speculative in nature.  The articles do not describe CS gas 
exposure as a cause of conjunctivitis or uveitis, nor do they 
discuss military service as a cause.  As the articles do not 
discuss even a generic relationship between conjunctivitis or 
uveitis and CS gas exposure or any other incident of military 
service, the Board finds the articles of limited value in 
adjudicating the instant claim.  The Board recognizes that 
conjunctivitis may be a symptom of uveitis, but the most 
probative evidence of record indicates that the Veteran's 
current uveitis in this particular case is unrelated to 
conjunctivitis as diagnosed in service in 1980.
 
The definitive medical evidence of record rejects any medical 
link between uveitis, serpiginous chorioretinopathy, or any 
other specific ocular disorder, and the Veteran's military 
service.  As such, the Board concludes that the preponderance 
of the evidence is against the claim.  See Hickson, supra.


ORDER

Entitlement to service connection for bilateral chronic 
uveitis, to include serpiginous chorioretinopathy, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


